UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04894 Franklin Managed Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 9/30 Date of reporting period: 6/30/14 Item 1. Proxy Voting Records. Franklin Rising Dividends Fund ABBOTT LABORATORIES Meeting Date:APR 25, 2014 Record Date:FEB 27, 2014 Meeting Type:ANNUAL Ticker:ABT Security ID:002824100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Alpern Management For For 1.2 Elect Director Roxanne S. Austin Management For For 1.3 Elect Director Sally E. Blount Management For For 1.4 Elect Director W. James Farrell Management For For 1.5 Elect Director Edward M. Liddy Management For For 1.6 Elect Director Nancy McKinstry Management For For 1.7 Elect Director Phebe N. Novakovic Management For For 1.8 Elect Director William A. Osborn Management For For 1.9 Elect Director Samuel C. Scott, III Management For For 1.10 Elect Director Glenn F. Tilton Management For For 1.11 Elect Director Miles D. White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Label Products with GMO Ingredients Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Cease Compliance Adjustments to Performance Criteria Shareholder Against Abstain ABBVIE INC. Meeting Date:MAY 09, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:ABBV Security ID:00287Y109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Alpern Management For For 1.2 Elect Director Edward M. Liddy Management For For 1.3 Elect Director Frederick H. Waddell Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ABM INDUSTRIES INCORPORATED Meeting Date:MAR 05, 2014 Record Date:JAN 15, 2014 Meeting Type:ANNUAL Ticker:ABM Security ID:000957100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Anthony G. Fernandes Management For For 1.2 Elect Director Maryellen C. Herringer Management For Withhold 1.3 Elect Director Stephen M. Kadenacy Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For AFLAC INCORPORATED Meeting Date:MAY 05, 2014 Record Date:FEB 26, 2014 Meeting Type:ANNUAL Ticker:AFL Security ID:001055102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel P. Amos Management For For 1b Elect Director John Shelby Amos, II Management For For 1c Elect Director Paul S. Amos, II Management For For 1d Elect Director W. Paul Bowers Management For For 1e Elect Director Kriss Cloninger, III Management For Against 1f Elect Director Elizabeth J. Hudson Management For For 1g Elect Director Douglas W. Johnson Management For For 1h Elect Director Robert B. Johnson Management For For 1i Elect Director Charles B. Knapp Management For For 1j Elect Director Barbara K. Rimer Management For For 1k Elect Director Melvin T. Stith Management For For 1l Elect Director David Gary Thompson Management For For 1m Elect Director Takuro Yoshida Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For AIR PRODUCTS AND CHEMICALS, INC. Meeting Date:JAN 23, 2014 Record Date:NOV 29, 2013 Meeting Type:ANNUAL Ticker:APD Security ID:009158106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Chadwick C. Deaton Management For For 1b Elect Director Edward L. Monser Management For For 1c Elect Director Matthew H. Paull Management For For 1d Elect Director Lawrence S. Smith Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For ALBEMARLE CORPORATION Meeting Date:MAY 13, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:ALB Security ID:012653101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Hernandez Management For For 1.2 Elect Director Luther C. Kissam, IV Management For For 1.3 Elect Director Joseph M. Mahady Management For For 1.4 Elect Director Jim W. Nokes Management For For 1.5 Elect Director James J. O'Brien Management For For 1.6 Elect Director Barry W. Perry Management For For 1.7 Elect Director John Sherman, Jr. Management For For 1.8 Elect Director Gerald A. Steiner Management For For 1.9 Elect Director Harriett Tee Taggart Management For For 1.10 Elect Director Anne Marie Whittemore Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ARCHER-DANIELS-MIDLAND COMPANY Meeting Date:MAY 01, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:ADM Security ID:039483102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director Mollie Hale Carter Management For For 1.3 Elect Director Terrell K. Crews Management For For 1.4 Elect Director Pierre Dufour Management For For 1.5 Elect Director Donald E. Felsinger Management For For 1.6 Elect Director Antonio Maciel Neto Management For For 1.7 Elect Director Patrick J. Moore Management For For 1.8 Elect Director Thomas F. O'Neill Management For For 1.9 Elect Director Francisco Sanchez Management For For 1.10 Elect Director Daniel Shih Management For For 1.11 Elect Director Kelvin R. Westbrook Management For For 1.12 Elect Director Patricia A. Woertz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against ARTHUR J. GALLAGHER & CO. Meeting Date:MAY 13, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:AJG Security ID:363576109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director William L. Bax Management For For 1c Elect Director Frank E. English, Jr. Management For For 1d Elect Director J. Patrick Gallagher, Jr. Management For For 1e Elect Director Elbert O. Hand Management For For 1f Elect Director David S. Johnson Management For For 1g Elect Director Kay W. McCurdy Management For For 1h Elect Director Norman L. Rosenthal Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BECTON, DICKINSON AND COMPANY Meeting Date:JAN 28, 2014 Record Date:DEC 10, 2013 Meeting Type:ANNUAL Ticker:BDX Security ID:075887109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Basil L. Anderson Management For For 1.2 Elect Director Henry P. Becton, Jr. Management For For 1.3 Elect Director Catherine M. Burzik Management For For 1.4 Elect Director Edward F. DeGraan Management For For 1.5 Elect Director Vincent A. Forlenza Management For For 1.6 Elect Director Claire M. Fraser Management For For 1.7 Elect Director Christopher Jones Management For For 1.8 Elect Director Marshall O. Larsen Management For For 1.9 Elect Director Gary A. Mecklenburg Management For For 1.10 Elect Director James F. Orr Management For For 1.11 Elect Director Willard J. Overlock, Jr. Management For For 1.12 Elect Director Rebecca W. Rimel Management For For 1.13 Elect Director Bertram L. Scott Management For For 1.14 Elect Director Alfred Sommer Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Require Independent Board Chairman Shareholder Against For BEMIS COMPANY, INC. Meeting Date:MAY 01, 2014 Record Date:MAR 06, 2014 Meeting Type:ANNUAL Ticker:BMS Security ID:081437105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward N. Perry Management For For 1.2 Elect Director Timothy M. Manganello Management For For 1.3 Elect Director Philip G. Weaver Management For For 1.4 Elect Director Henry J. Theisen Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Approve Omnibus Stock Plan Management For For BUNGE LIMITED Meeting Date:MAY 23, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:BG Security ID:G16962105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ernest G. Bachrach Management For For 1b Elect Director Enrique H. Boilini Management For For 1c Elect Director Carol M. Browner Management For For 2 Ratify Deloitte & Touche LLP as Auditors and Authorize Board to Determine the Independent Auditor's Fees Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For CARLISLE COMPANIES INCORPORATED Meeting Date:MAY 06, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:CSL Security ID:142339100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert G. Bohn Management For Withhold 1.2 Elect Director Terry D. Growcock Management For Withhold 1.3 Elect Director Gregg A. Ostrander Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CHEVRON CORPORATION Meeting Date:MAY 28, 2014 Record Date:APR 02, 2014 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linnet F. Deily Management For For 1b Elect Director Robert E. Denham Management For For 1c Elect Director Alice P. Gast Management For For 1d Elect Director Enrique Hernandez, Jr. Management For For 1e Elect Director Jon M. Huntsman, Jr. Management For For 1f Elect Director George L. Kirkland Management For For 1g Elect Director Charles W. Moorman, IV Management For For 1h Elect Director Kevin W. Sharer Management For For 1i Elect Director John G. Stumpf Management For For 1j Elect Director Ronald D. Sugar Management For For 1k Elect Director Carl Ware Management For For 1l Elect Director John S. Watson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Charitable Contributions Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Report on Management of Hydraulic Fracturing Risks and Opportunities Shareholder Against Against 7 Require Independent Board Chairman Shareholder Against Against 8 Amend Bylaws Call Special Meetings Shareholder Against Against 9 Require Director Nominee with Environmental Experience Shareholder Against Against 10 Adopt Guidelines for Country Selection Shareholder Against Against CINTAS CORPORATION Meeting Date:OCT 22, 2013 Record Date:AUG 26, 2013 Meeting Type:ANNUAL Ticker:CTAS Security ID:172908105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gerald S. Adolph Management For For 1b Elect Director John F. Barrett Management For For 1c Elect Director Melanie W. Barstad Management For For 1d Elect Director Richard T. Farmer Management For For 1e Elect Director Scott D. Farmer Management For For 1f Elect Director James J. Johnson Management For For 1g Elect Director Robert J. Kohlhepp Management For For 1h Elect Director Joseph Scaminace Management For For 1i Elect Director Ronald W. Tysoe Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Ratify Auditors Management For For COHU, INC. Meeting Date:MAY 14, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:COHU Security ID:192576106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert L. Ciardella Management For Withhold 1.2 Elect Director William E. Bendush Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For COLGATE-PALMOLIVE COMPANY Meeting Date:MAY 09, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:CL Security ID:194162103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Nikesh Arora Management For For 1b Elect Director John T. Cahill Management For For 1c Elect Director Ian Cook Management For For 1d Elect Director Helene D. Gayle Management For For 1e Elect Director Ellen M. Hancock Management For For 1f Elect Director Joseph Jimenez Management For For 1g Elect Director Richard J. Kogan Management For For 1h Elect Director Delano E. Lewis Management For For 1i Elect Director J. Pedro Reinhard Management For For 1j Elect Director Stephen I. Sadove Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Stock Retention Shareholder Against Against DENTSPLY INTERNATIONAL INC. Meeting Date:MAY 21, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:XRAY Security ID:249030107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael C. Alfano Management For For 1b Elect Director Eric K. Brandt Management For For 1c Elect Director William F. Hecht Management For For 1d Elect Director Francis J. Lunger Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DONALDSON COMPANY, INC. Meeting Date:NOV 22, 2013 Record Date:SEP 25, 2013 Meeting Type:ANNUAL Ticker:DCI Security ID:257651109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Hoffman Management For For 1.2 Elect Director Willard D. Oberton Management For For 1.3 Elect Director John P. Wiehoff Management For For 2 Ratify Auditors Management For For DOVER CORPORATION Meeting Date:MAY 01, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:DOV Security ID:260003108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert W. Cremin Management For For 1b Elect Director Jean-Pierre M. Ergas Management For For 1c Elect Director Peter T. Francis Management For For 1d Elect Director Kristiane C. Graham Management For For 1e Elect Director Michael F. Johnston Management For For 1f Elect Director Robert A. Livingston Management For For 1g Elect Director Richard K. Lochridge Management For For 1h Elect Director Bernard G. Rethore Management For For 1i Elect Director Michael B. Stubbs Management For For 1j Elect Director Stephen M. Todd Management For For 1k Elect Director Stephen K. Wagner Management For For 1l Elect Director Mary A. Winston Management For For 2 Ratify Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Eliminate Supermajority Vote Requirement Management For For 6 Eliminate Supermajority Vote Requirement Management For For 7 Eliminate Supermajority Vote Requirement Management For For 8 Provide Right to Call Special Meeting Management For For ECOLAB INC. Meeting Date:MAY 08, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:ECL Security ID:278865100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Election Of Director Douglas M. Baker, Jr. Management For For 1.2 Election Of Director Barbara J. Beck Management For For 1.3 Election Of Director Leslie S. Biller Management For For 1.4 Election Of Director Carl M. Casale Management For For 1.5 Election Of Director Stephen I. Chazen Management For For 1.6 Election Of Director Jerry A. Grundhofer Management For For 1.7 Election Of Director Arthur J. Higgins Management For For 1.8 Election Of Director Joel W. Johnson Management For For 1.9 Election Of Director Michael Larson Management For For 1.10 Election Of Director Jerry W. Levin Management For For 1.11 Election Of Director Robert L. Lumpkins Management For For 1.12 Election Of Director Victoria J. Reich Management For For 1.13 Election Of Director Suzanne M. Vautrinot Management For For 1.14 Election Of Director John J. Zillmer Management For For 2 Ratify Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Require Independent Board Chairman Shareholder Against Against EXXON MOBIL CORPORATION Meeting Date:MAY 28, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Boskin Management For For 1.2 Elect Director Peter Brabeck-Letmathe Management For For 1.3 Elect Director Ursula M. Burns Management For For 1.4 Elect Director Larry R. Faulkner Management For For 1.5 Elect Director Jay S. Fishman Management For For 1.6 Elect Director Henrietta H. Fore Management For For 1.7 Elect Director Kenneth C. Frazier Management For For 1.8 Elect Director William W. George Management For For 1.9 Elect Director Samuel J. Palmisano Management For For 1.10 Elect Director Steven S Reinemund Management For For 1.11 Elect Director Rex W. Tillerson Management For For 1.12 Elect Director William C. Weldon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require a Majority Vote for the Election of Directors Shareholder Against For 5 Limit Directors to a Maximum of Three Board Memberships in Companies with Sales over $500 Million Annually Shareholder Against Against 6 Amend EEO Policy to Prohibit Discrimination Based on Sexual Orientation and Gender Identity Shareholder Against For 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against FAMILY DOLLAR STORES, INC. Meeting Date:JAN 16, 2014 Record Date:NOV 27, 2013 Meeting Type:ANNUAL Ticker:FDO Security ID:307000109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark R. Bernstein Management For For 1.2 Elect Director Pamela L. Davies Management For For 1.3 Elect Director Sharon Allred Decker Management For For 1.4 Elect Director Edward C. Dolby Management For For 1.5 Elect Director Glenn A. Eisenberg Management For For 1.6 Elect Director Edward P. Garden Management For For 1.7 Elect Director Howard R. Levine Management For For 1.8 Elect Director George R. Mahoney, Jr. Management For For 1.9 Elect Director James G. Martin Management For For 1.10 Elect Director Harvey Morgan Management For For 1.11 Elect Director Dale C. Pond Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For GENERAL DYNAMICS CORPORATION Meeting Date:MAY 07, 2014 Record Date:MAR 06, 2014 Meeting Type:ANNUAL Ticker:GD Security ID:369550108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary T. Barra Management For For 1.2 Elect Director Nicholas D. Chabraja Management For For 1.3 Elect Director James S. Crown Management For Against 1.4 Elect Director William P. Fricks Management For For 1.5 Elect Director Paul G. Kaminski Management For For 1.6 Elect Director John M. Keane Management For For 1.7 Elect Director Lester L. Lyles Management For For 1.8 Elect Director James N. Mattis Management For For 1.9 Elect Director Phebe N. Novakovic Management For For 1.10 Elect Director William A. Osborn Management For For 1.11 Elect Director Laura J. Schumacher Management For For 1.12 Elect Director Robert Walmsley Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Require Independent Board Chairman Shareholder Against For 5 Report on Lobbying Payments and Policy Shareholder Against Against HILL-ROM HOLDINGS, INC. Meeting Date:MAR 07, 2014 Record Date:DEC 31, 2013 Meeting Type:ANNUAL Ticker:HRC Security ID:431475102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rolf A. Classon Management For For 1.2 Elect Director William G. Dempsey Management For For 1.3 Elect Director James R. Giertz Management For For 1.4 Elect Director Charles E. Golden Management For For 1.5 Elect Director John J. Greisch Management For For 1.6 Elect Director William H. Kucheman Management For For 1.7 Elect Director Ronald A. Malone Management For For 1.8 Elect Director Eduardo R. Menasce Management For For 1.9 Elect Director Joanne C. Smith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HILLENBRAND, INC. Meeting Date:FEB 26, 2014 Record Date:DEC 20, 2013 Meeting Type:ANNUAL Ticker:HI Security ID:431571108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas H. Johnson Management For For 1.2 Elect Director Neil S. Novich Management For For 1.3 Elect Director Joe A. Raver Management For For 1.4 Elect Director W. August Hillenbrand Management For For 1.5 Elect Director Joy M. Greenway Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Ratify Auditors Management For For HONEYWELL INTERNATIONAL INC. Meeting Date:APR 28, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:HON Security ID:438516106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Gordon M. Bethune Management For For 1B Elect Director Kevin Burke Management For For 1C Elect Director Jaime Chico Pardo Management For For 1D Elect Director David M. Cote Management For For 1E Elect Director D. Scott Davis Management For For 1F Elect Director Linnet F. Deily Management For For 1G Elect Director Judd Gregg Management For For 1H Elect Director Clive Hollick Management For For 1I Elect Director Grace D. Lieblein Management For For 1J Elect Director George Paz Management For For 1K Elect Director Bradley T. Sheares Management For For 1L Elect Director Robin L. Washington Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For 6 Pro-rata Vesting of Equity Awards Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against For INTERNATIONAL BUSINESS MACHINES CORPORATION Meeting Date:APR 29, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:IBM Security ID:459200101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alain J.P. Belda Management For Against 1.2 Elect Director William R. Brody Management For For 1.3 Elect Director Kenneth I. Chenault Management For For 1.4 Elect Director Michael L. Eskew Management For Against 1.5 Elect Director David N. Farr Management For For 1.6 Elect Director Shirley Ann Jackson Management For For 1.7 Elect Director Andrew N. Liveris Management For Against 1.8 Elect Director W. James McNerney, Jr. Management For For 1.9 Elect Director James W. Owens Management For For 1.10 Elect Director Virginia M. Rometty Management For For 1.11 Elect Director Joan E. Spero Management For For 1.12 Elect Director Sidney Taurel Management For For 1.13 Elect Director Lorenzo H. Zambrano Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Approve Qualified Employee Stock Purchase Plan Management For For 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Provide Right to Act by Written Consent Shareholder Against For 8 Pro-rata Vesting of Equity Awards Shareholder Against Against JOHN WILEY & SONS, INC. Meeting Date:SEP 19, 2013 Record Date:JUL 23, 2013 Meeting Type:ANNUAL Ticker:JW.A Security ID:968223206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mari J. Baker Management For For 1.2 Elect Director Raymond W. McDaniel, Jr. Management For For 1.3 Elect Director William B. Plummer Management For For 1.4 Elect Director Kalpana Raina Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For JOHNSON & JOHNSON Meeting Date:APR 24, 2014 Record Date:FEB 25, 2014 Meeting Type:ANNUAL Ticker:JNJ Security ID:478160104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mary Sue Coleman Management For For 1b Elect Director James G. Cullen Management For For 1c Elect Director Ian E. L. Davis Management For For 1d Elect Director Alex Gorsky Management For For 1e Elect Director Susan L. Lindquist Management For For 1f Elect Director Mark B. McClellan Management For For 1g Elect Director Anne M. Mulcahy Management For Against 1h Elect Director Leo F. Mullin Management For For 1i Elect Director William D. Perez Management For For 1j Elect Director Charles Prince Management For Against 1k Elect Director A. Eugene Washington Management For For 1l Elect Director Ronald A. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Stock Retention/Holding Period Shareholder Against Against JOHNSON CONTROLS, INC. Meeting Date:JAN 29, 2014 Record Date:NOV 21, 2013 Meeting Type:ANNUAL Ticker:JCI Security ID:478366107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Natalie A. Black Management For Withhold 1.2 Elect Director Raymond L. Conner Management For For 1.3 Elect Director William H. Lacy Management For For 1.4 Elect Director Alex A. Molinaroli Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KID BRANDS, INC. Meeting Date:JUL 18, 2013 Record Date:MAY 24, 2013 Meeting Type:ANNUAL Ticker:KID Security ID:49375T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Raphael Benaroya Management For For 1.2 Elect Director Mario Ciampi Management For For 1.3 Elect Director Frederick J. Horowitz Management For For 1.4 Elect Director Jan H. Loeb Management For For 1.5 Elect Director Salvatore M. Salibello Management For For 1.6 Elect Director Michael Zimmerman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve the Conversion of 600,000 Cash-Exercisable Stock Appreciation Rights to 600,000 Non-Qualified Stock Options Management For For 5 Approve Omnibus Stock Plan Management For Against KNOWLES CORPORATION Meeting Date:MAY 13, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:KN Security ID:49926D109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey S. Niew Management For For 1.2 Elect Director Keith L. Barnes Management For For 1.3 Elect Director Richard K. Lochridge Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year LEGGETT & PLATT, INCORPORATED Meeting Date:MAY 07, 2014 Record Date:MAR 05, 2014 Meeting Type:ANNUAL Ticker:LEG Security ID:524660107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert E. Brunner Management For For 1b Elect Director Ralph W. Clark Management For For 1c Elect Director Robert G. Culp, III Management For For 1d Elect Director R. Ted Enloe, III Management For For 1e Elect Director Richard T. Fisher Management For For 1f Elect Director Matthew C. Flanigan Management For Against 1g Elect Director Karl G. Glassman Management For For 1h Elect Director David S. Haffner Management For For 1i Elect Director Joseph W. McClanathan Management For For 1j Elect Director Judy C. Odom Management For For 1k Elect Director Phoebe A. Wood Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Amend EEO Policy to Prohibit Discrimination Based on Sexual Orientation and Gender Identity Shareholder Against For MATTHEWS INTERNATIONAL CORPORATION Meeting Date:FEB 20, 2014 Record Date:DEC 31, 2013 Meeting Type:ANNUAL Ticker:MATW Security ID:577128101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John D. Turner Management For For 1.2 Elect Director Gregory S. Babe Management For For 2 Approve Non-Employee Director Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MCDONALD'S CORPORATION Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:MCD Security ID:580135101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan E. Arnold Management For For 1b ElectionElect Director Richard H. Lenny Management For For 1c Elect Director Walter E. Massey Management For For 1d Elect Director Cary D. McMillan Management For For 1e Elect Director Sheila A. Penrose Management For For 1f Elect Director John W. Rogers, Jr. Management For For 1g Elect Director Roger W. Stone Management For For 1h Elect Director Miles D. White Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For 5 Provide Right to Act by Written Consent Shareholder Against For MEDTRONIC, INC. Meeting Date:AUG 22, 2013 Record Date:JUL 01, 2013 Meeting Type:ANNUAL Ticker:MDT Security ID:585055106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard H. Anderson Management For For 1.2 Elect Director Scott C. Donnelly Management For For 1.3 Elect Director Victor J. Dzau Management For Withhold 1.4 Elect Director Omar Ishrak Management For For 1.5 Elect Director Shirley Ann Jackson Management For For 1.6 Elect Director Michael O. Leavitt Management For For 1.7 Elect Director James T. Lenehan Management For For 1.8 Elect Director Denise M. O'Leary Management For For 1.9 Elect Director Kendall J. Powell Management For For 1.10 Elect Director Robert C. Pozen Management For For 1.11 Elect Director Preetha Reddy Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adopt Majority Voting for Uncontested Election of Directors Management For For 6 Reduce Supermajority Vote Requirement for Establishing Range For Board Size Management For For 7 Reduce Supermajority Vote Requirement for Removal of Directors Management For For 8 Reduce Supermajority Vote Requirement for Amendment of Articles Management For For 9 Rescind Fair Price Provision Management For For MERCURY GENERAL CORPORATION Meeting Date:MAY 14, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:MCY Security ID:589400100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director George Joseph Management For For 1.2 Elect Director Martha E. Marcon Management For Withhold 1.3 Elect Director Donald R. Spuehler Management For For 1.4 Elect Director Richard E. Grayson Management For For 1.5 Elect Director Donald P. Newell Management For For 1.6 Elect Director Bruce A. Bunner Management For Withhold 1.7 Elect Director Christopher Graves Management For For 1.8 Elect Director Michael D. Curtius Management For For 1.9 Elect Director Gabriel Tirador Management For For 1.10 Elect Director James G. Ellis Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NIKE, INC. Meeting Date:SEP 19, 2013 Record Date:JUL 19, 2013 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Political Contributions Shareholder Against Against NUCOR CORPORATION Meeting Date:MAY 08, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:NUE Security ID:670346105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter C. Browning Management For Withhold 1.2 Elect Director John J. Ferriola Management For For 1.3 Elect Director Harvey B. Gantt Management For For 1.4 Elect Director Gregory J. Hayes Management For For 1.5 Elect Director Victoria F. Haynes Management For For 1.6 Elect Director Bernard L. Kasriel Management For For 1.7 Elect Director Christopher J. Kearney Management For For 1.8 Elect Director Raymond J. Milchovich Management For For 1.9 Elect Director John H. Walker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Require a Majority Vote for the Election of Directors Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION Meeting Date:MAY 02, 2014 Record Date:MAR 13, 2014 Meeting Type:ANNUAL Ticker:OXY Security ID:674599105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Spencer Abraham Management For For 1.2 Elect Director Howard I. Atkins Management For For 1.3 Elect Director Eugene L. Batchelder Management For For 1.4 Elect Director Stephen I. Chazen Management For For 1.5 Elect Director Edward P. Djerejian Management For For 1.6 Elect Director John E. Feick Management For For 1.7 Elect Director Margaret M. Foran Management For For 1.8 Elect Director Carlos M. Gutierrez Management For For 1.9 Elect Director William R. Klesse Management For Against 1.10 Elect Director Avedick B. Poladian Management For For 1.11 Elect Director Elisse B. Walter Management For For 2 Remove Age Restriction for Directors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Management For For 5 Separate the Roles of the Chairman of the Board and the Chief Executive Officer Management For For 6 Ratify Auditors Management For For 7 Stock Retention/Holding Period Shareholder Against Against 8 Review and Assess Membership of Lobbying Organizations Shareholder Against Against 9 Report on Management of Hydraulic Fracturing Risks and Opportunities Shareholder Against Against 10 Report on Methane Emissions Management and Reduction Targets Shareholder Against Against OLD REPUBLIC INTERNATIONAL CORPORATION Meeting Date:MAY 23, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:ORI Security ID:680223104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James C. Hellauer Management For For 1.2 Elect Director Arnold L. Steiner Management For For 1.3 Elect Director Fredricka Taubitz Management For For 1.4 Elect Director Aldo C. Zucaro Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PENTAIR LTD. Meeting Date:MAY 20, 2014 Record Date:APR 30, 2014 Meeting Type:ANNUAL Ticker:PNR Security ID:H6169Q108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Glynis A. Bryan Management For For 1b Elect Director Jerry W. Burris Management For For 1c Elect Director Carol Anthony (John) Davidson Management For For 1d Elect Director T. Michael Glenn Management For For 1e Elect Director David H.Y. Ho Management For For 1f Elect Director Randall J. Hogan Management For For 1g Elect Director David A. Jones Management For For 1h Elect Director Ronald L. Merriman Management For For 1i Elect Director William T. Monahan Management For For 1j Elect Director Billie Ida Williamson Management For For 2 Elect Randall J. Hogan as Board Chairman Management For For 3a Appoint David A. Jones as Member of the Compensation Committee Management For For 3b Appoint Glynis A. Bryan as Member of the Compensation Committee Management For For 3c Appoint T. Michael Glenn as Member of the Compensation Committee Management For For 3d Appoint William T. Monahan as Member of the Compensation Committee Management For For 4 Designate Proxy Voting Services GmbH as Independent Proxy Management For For 5 Accept Financial Statements and Statutory Reports Management For For 6 Approve Discharge of Board and Senior Management Management For For 7a Ratify Deloitte AG as Statutory Auditors Management For For 7b Ratify Deloitte & Touche LLP as Auditors Management For For 7c Ratify PricewaterhouseCoopers as Special Auditors Management For For 8a Approve the Appropriation of results for the year ended December 31, 2013 Management For For 8b Approve Dividends Management For For 9 Advisory Vote to Ratify Names Executive Officers' Compensation Management For For 10 Approve Renewal of the Authorized Share Capital of Pentair Ltd Management For For PENTAIR LTD. Meeting Date:MAY 20, 2014 Record Date:APR 30, 2014 Meeting Type:SPECIAL Ticker:PNR Security ID:H6169Q111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change State of Incorporation [from Switzerland to Ireland] Management For For 2 Approve Proposal to Eliminate the 20% Voting Cap in Pentair-Ireland's Articles of Association Management For For 3 Approval to Create Distributable Reserves of Pentair-Ireland Management For For PEPSICO, INC. Meeting Date:MAY 07, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Shona L. Brown Management For For 1b Elect Director George W. Buckley Management For For 1c Elect Director Ian M. Cook Management For For 1d Elect Director Dina Dublon Management For For 1e Elect Director Rona A. Fairhead Management For For 1f Elect Director Ray L. Hunt Management For For 1g Elect Director Alberto Ibarguen Management For For 1h Elect Director Indra K. Nooyi Management For For 1i Elect Director Sharon Percy Rockefeller Management For For 1j Elect Director James J. Schiro Management For For 1k Elect Director Lloyd G. Trotter Management For For 1l Elect Director Daniel Vasella Management For For 1m Elect Director Alberto Weisser Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Require Shareholder Vote to Approve Political Contributions Policy Shareholder Against Against 6 Stock Retention/Holding Period Shareholder Against Against PFIZER INC. Meeting Date:APR 24, 2014 Record Date:FEB 26, 2014 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Ausiello Management For For 1.2 Elect Director W. Don Cornwell Management For For 1.3 Elect Director Frances D. Fergusson Management For For 1.4 Elect Director Helen H. Hobbs Management For For 1.5 Elect Director Constance J. Horner Management For For 1.6 Elect Director James M. Kilts Management For For 1.7 Elect Director George A. Lorch Management For For 1.8 Elect Director Shantanu Narayen Management For For 1.9 Elect Director Suzanne Nora Johnson Management For For 1.10 Elect Director Ian C. Read Management For For 1.11 Elect Director Stephen W. Sanger Management For For 1.12 Elect Director Marc Tessier-Lavigne Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Require Shareholder Vote to Approve Political Contributions Policy Shareholder Against Against 6 Review and Assess Membership of Lobbying Organizations Shareholder Against Against 7 Provide Right to Act by Written Consent Shareholder Against For PRAXAIR, INC. Meeting Date:APR 22, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:PX Security ID:74005P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen F. Angel Management For For 1.2 Elect Director Oscar Bernardes Management For For 1.3 Elect Director Nance K. Dicciani Management For For 1.4 Elect Director Edward G. Galante Management For For 1.5 Elect Director Claire W. Gargalli Management For For 1.6 Elect Director Ira D. Hall Management For For 1.7 Elect Director Raymond W. LeBoeuf Management For For 1.8 Elect Director Larry D. McVay Management For For 1.9 Elect Director Denise L. Ramos Management For For 1.10 Elect Director Wayne T. Smith Management For For 1.11 Elect Director Robert L. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For QUALCOMM INCORPORATED Meeting Date:MAR 04, 2014 Record Date:JAN 06, 2014 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara T. Alexander Management For For 1b Elect Director Donald G. Cruickshank Management For For 1c Elect Director Raymond V. Dittamore Management For For 1d Elect Director Susan Hockfield Management For For 1e Elect Director Thomas W. Horton Management For For 1f Elect Director Paul E. Jacobs Management For For 1g Elect Director Sherry Lansing Management For For 1h Elect Director Steven M. Mollenkopf Management For For 1i Elect Director Duane A. Nelles Management For For 1j Elect Director Clark T. 'Sandy' Randt, Jr. Management For For 1k Elect Director Francisco Ros Management For For 1l Elect Director Jonathan J. Rubinstein Management For For 1m Elect Director Brent Scowcroft Management For For 1n Elect Director Marc I. Stern Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year RLI CORP. Meeting Date:MAY 01, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:RLI Security ID:749607107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kaj Ahlmann Management For For 1.2 Elect Director Barbara R. Allen Management For For 1.3 Elect Director Michael E. Angelina Management For For 1.4 Elect Director John T. Baily Management For For 1.5 Elect Director Jordan W. Graham Management For For 1.6 Elect Director Gerald I. Lenrow Management For For 1.7 Elect Director Charles M. Linke Management For For 1.8 Elect Director F. Lynn McPheeters Management For For 1.9 Elect Director Jonathan E. Michael Management For For 1.10 Elect Director Michael J. Stone Management For For 1.11 Elect Director Robert O. Viets Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROPER INDUSTRIES, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:ROP Security ID:776696106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard F. Wallman Management For For 1.2 Elect Director Christopher Wright Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ROSS STORES, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 25, 2014 Meeting Type:ANNUAL Ticker:ROST Security ID:778296103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael Balmuth Management For For 1b Elect Director K. Gunnar Bjorklund Management For For 1c Elect Director Michael J. Bush Management For For 1d Elect Director Norman A. Ferber Management For Against 1e Elect Director Sharon D. Garrett Management For For 1f Elect Director George P. Orban Management For For 1g Elect Director Lawrence S. Peiros Management For For 1h Elect Director Gregory L. Quesnel Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For SCHLUMBERGER LIMITED Meeting Date:APR 09, 2014 Record Date:FEB 19, 2014 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter L.S. Currie Management For For 1b Elect Director Tony Isaac Management For For 1c Elect Director K. Vaman Kamath Management For For 1d Elect Director Maureen Kempston Darkes Management For For 1e Elect Director Paal Kibsgaard Management For For 1f Elect Director Nikolay Kudryavtsev Management For For 1g Elect Director Michael E. Marks Management For For 1h Elect Director Lubna S. Olayan Management For For 1i Elect Director Leo Rafael Reif Management For For 1j Elect Director Tore I. Sandvold Management For For 1k Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Adopt and Approve Financials and Dividends Management For For 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For STATE STREET CORPORATION Meeting Date:MAY 14, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:STT Security ID:857477103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jose E. Almeida Management For For 1b Elect Director Kennett F. Burnes Management For For 1c Elect Director Peter Coym Management For For 1d Elect Director Patrick de Saint-Aignan Management For For 1e Elect Director Amelia C. Fawcett Management For For 1f Elect Director Linda A. Hill Management For For 1g Elect Director Joseph L. Hooley Management For For 1h Elect Director Robert S. Kaplan Management For For 1i Elect Director Richard P. Sergel Management For For 1j Elect Director Ronald L. Skates Management For For 1k Elect Director Gregory L. Summe Management For For 1l Elect Director Thomas J. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For STRYKER CORPORATION Meeting Date:APR 22, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:SYK Security ID:863667101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howard E. Cox, Jr. Management For For 1b Elect Director Srikant M. Datar Management For For 1c Elect Director Roch Doliveux Management For For 1d Elect Director Louise L. Francesconi Management For For 1e Elect Director Allan C. Golston Management For For 1f Elect Director Kevin A. Lobo Management For For 1g Elect Director William U. Parfet Management For For 1h Elect Director Andrew K. Silvernail Management For For 1i Elect Director Ronda E. Stryker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SUPERIOR UNIFORM GROUP, INC. Meeting Date:MAY 02, 2014 Record Date:FEB 26, 2014 Meeting Type:ANNUAL Ticker:SGC Security ID:868358102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sidney Kirschner Management For For 1.2 Elect Director Michael Benstock Management For For 1.3 Elect Director Alan D. Schwartz Management For For 1.4 Elect Director Robin M. Hensley Management For For 1.5 Elect Director Paul Mellini Management For For 1.6 Elect Director Todd Siegel Management For For 2 Ratify Auditors Management For For TARGET CORPORATION Meeting Date:JUN 11, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:TGT Security ID:87612E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Roxanne S. Austin Management For For 1b Elect Director Douglas M. Baker, Jr. Management For For 1c Elect Director Calvin Darden Management For For 1d Elect Director Henrique De Castro Management For For 1e Elect Director James A. Johnson Management For Against 1f Elect Director Mary E. Minnick Management For For 1g Elect Director Anne M. Mulcahy Management For Against 1h Elect Director Derica W. Rice Management For For 1i Elect Director Kenneth L. Salazar Management For For 1j Elect Director John G. Stumpf Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Eliminate Perquisites Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For 6 Cease Discrimination in Hiring, Vendor Contracts, or Customer Relations Shareholder Against Against TELEFLEX INCORPORATED Meeting Date:MAY 02, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:TFX Security ID:879369106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director George Babich, Jr. Management For For 1b Elect Director William R. Cook Management For For 1c Elect Director Stephen K. Klasko Management For For 1d Elect Director Benson F. Smith Management For For 2 Approve Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For TEXAS INSTRUMENTS INCORPORATED Meeting Date:APR 17, 2014 Record Date:FEB 18, 2014 Meeting Type:ANNUAL Ticker:TXN Security ID:882508104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ralph W. Babb, Jr. Management For For 1b Elect Director Mark A. Blinn Management For For 1c Elect Director Daniel A. Carp Management For For 1d Elect Director Carrie S. Cox Management For For 1e Elect Director Ronald Kirk Management For For 1f Elect Director Pamela H. Patsley Management For For 1g Elect Director Robert E. Sanchez Management For For 1h Elect Director Wayne R. Sanders Management For For 1i Elect Director Ruth J. Simmons Management For For 1j Elect Director Richard K. Templeton Management For For 1k Elect Director Christine Todd Whitman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Amend Omnibus Stock Plan Management For For THE CHUBB CORPORATION Meeting Date:APR 29, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:CB Security ID:171232101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Zoe Baird Budinger Management For For 1b Elect Director Sheila P. Burke Management For For 1c Elect Director James I. Cash, Jr. Management For For 1d Elect Director John D. Finnegan Management For For 1e Elect Director Timothy P. Flynn Management For For 1f Elect Director Karen M. Hoguet Management For For 1g Elect Director Lawrence W. Kellner Management For For 1h Elect Director Martin G. McGuinn Management For For 1i Elect Director Lawrence M. Small Management For For 1j Elect Director Jess Soderberg Management For For 1k Elect Director Daniel E. Somers Management For For 1l Elect Director William C. Weldon Management For For 1m Elect Director James M. Zimmerman Management For For 1n Elect Director Alfred W. Zollar Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Report on Sustainability Shareholder Against Against THE PROCTER & GAMBLE COMPANY Meeting Date:OCT 08, 2013 Record Date:AUG 09, 2013 Meeting Type:ANNUAL Ticker:PG Security ID:742718109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Angela F. Braly Management For For 1b Elect Director Kenneth I. Chenault Management For For 1c Elect Director Scott D. Cook Management For For 1d Elect Director Susan Desmond-Hellmann Management For For 1e Elect Director A.G. Lafley Management For For 1f Elect Director Terry J. Lundgren Management For For 1g Elect Director W. James McNerney, Jr. Management For For 1h Elect Director Margaret C. Whitman Management For For 1i Elect Director Mary Agnes Wilderotter Management For For 1j Elect Director Patricia A. Woertz Management For For 1k Elect Director Ernesto Zedillo Management For For 2 Ratify Auditors Management For For 3 Reduce Supermajority Vote Requirement Management For For 4 Approve Non-Employee Director Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For UNITED PARCEL SERVICE, INC. Meeting Date:MAY 08, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:UPS Security ID:911312106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director F. Duane Ackerman Management For For 1b Elect Director Rodney C. Adkins Management For For 1c Elect Director Michael J. Burns Management For For 1d Elect Director D. Scott Davis Management For For 1e Elect Director Stuart E. Eizenstat Management For For 1f Elect Director Michael L. Eskew Management For For 1g Elect Director William R. Johnson Management For For 1h Elect Director Candace Kendle Management For For 1i Elect Director Ann M. Livermore Management For For 1j Elect Director Rudy H.P. Markham Management For For 1k Elect Director Clark T. "Sandy" Randt, Jr. Management For For 1l Elect Director Carol B. Tome Management For For 1m Elect Director Kevin M. Warsh Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For UNITED TECHNOLOGIES CORPORATION Meeting Date:APR 28, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:UTX Security ID:913017109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Louis R. Chenevert Management For For 1b Elect Director John V. Faraci Management For For 1c Elect Director Jean-Pierre Garnier Management For For 1d Elect Director Jamie S. Gorelick Management For For 1e Elect Director Edward A. Kangas Management For For 1f Elect Director Ellen J. Kullman Management For For 1g Elect Director Marshall O. Larsen Management For For 1h Elect Director Harold McGraw, III Management For For 1i Elect Director Richard B. Myers Management For For 1j Elect Director H. Patrick Swygert Management For Against 1k Elect Director Andre Villeneuve Management For For 1l Elect Director Christine Todd Whitman Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For W.W. GRAINGER, INC. Meeting Date:APR 30, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:GWW Security ID:384802104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian P. Anderson Management For For 1.2 Elect Director V. Ann Hailey Management For For 1.3 Elect Director William K. Hall Management For For 1.4 Elect Director Stuart L. Levenick Management For For 1.5 Elect Director Neil S. Novich Management For For 1.6 Elect Director Michael J. Roberts Management For For 1.7 Elect Director Gary L. Rogers Management For For 1.8 Elect Director James T. Ryan Management For For 1.9 Elect Director E. Scott Santi Management For For 1.10 Elect Director James D. Slavik Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WAL-MART STORES, INC. Meeting Date:JUN 06, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:WMT Security ID:931142103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Aida M. Alvarez Management For Against 1b Elect Director James I. Cash, Jr. Management For Against 1c Elect Director Roger C. Corbett Management For For 1d Elect Director Pamela J. Craig Management For For 1e Elect Director Douglas N. Daft Management For For 1f Elect Director Michael T. Duke Management For Against 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Marissa A. Mayer Management For For 1i Elect Director C. Douglas McMillon Management For For 1j Elect Director Gregory B. Penner Management For For 1k Elect Director Steven S Reinemund Management For For 1l Elect Director Jim C. Walton Management For For 1m Elect Director S. Robson Walton Management For For 1n Elect Director Linda S. Wolf Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Disclosure of Recoupment Activity from Senior Officers Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against For WALGREEN CO. Meeting Date:JAN 08, 2014 Record Date:NOV 11, 2013 Meeting Type:ANNUAL Ticker:WAG Security ID:931422109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Janice M. Babiak Management For For 1b Elect Director David J. Brailer Management For For 1c Elect Director Steven A. Davis Management For For 1d Elect Director William C. Foote Management For For 1e Elect Director Mark P. Frissora Management For For 1f Elect Director Ginger L. Graham Management For For 1g Elect Director Alan G. McNally Management For For 1h Elect Director Dominic P. Murphy Management For For 1i Elect Director Stefano Pessina Management For For 1j Elect Director Nancy M. Schlichting Management For For 1k Elect Director Alejandro Silva Management For For 1l Elect Director James A. Skinner Management For For 1m Elect Director Gregory D. Wasson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Stock Retention/Holding Period Shareholder Against Against 5 Adopt Proxy Access Right Shareholder Against For WEST PHARMACEUTICAL SERVICES, INC. Meeting Date:MAY 06, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:WST Security ID:955306105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark A. Buthman Management For For 1.2 Elect Director William F. Feehery Management For For 1.3 Elect Director Thomas W. Hofmann Management For For 1.4 Elect Director Paula A. Johnson Management For For 1.5 Elect Director Myla P. Lai-Goldman Management For For 1.6 Elect Director Douglas A. Michels Management For For 1.7 Elect Director Donald E. Morel, Jr. Management For For 1.8 Elect Director John H. Weiland Management For For 1.9 Elect Director Anthony Welters Management For For 1.10 Elect Director Patrick J. Zenner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Other Business Management For Against SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Managed Trust By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 25, 2014 * Print the name and title of each signing officer under his or her signature.
